DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 6-8 and claim 14, lines 5-7, the terms “which top portion” and “which bottom portion” should be changed to --the top portion-- and --the bottom portion-- in order to properly refer back to the top and bottom portions previously recited in claim 1.
In regard to claims 1 and 14, lines 7, the terms “the diameter of the hoop” lack positive antecedent basis.
In regard to claim 1, lines 15-16 and claim 14, lines 14-15, the terms “their point of convergence” should be changed to --a point of convergence thereof-- in order to properly recite the point of convergence.
In regard to claim 1, lines 19-20 and claim 14, lines 18-19, the terms “the top” and “the bottom” lack positive antecedent basis.
In regard to claim 1, line 18 and claim 14, line 17, the terms “the disassembly of any of its components” lack positive antecedent basis.
In regard to claims 10-12 and 24-26, the terms “carbon fiber”, “epoxy”, and “fiberglass” render the claims vague and indefinite since a “flat metal blade” cannot be made of these materials so as to be claimed as a “metal blade” since for example carbon fiber and fiberglass comprise non-metal fibers and epoxy comprises resin materials.
In regard to claims 9 and 22-23, the terms “carbon polymer” and “durable plastic” render the claims vague and indefinite since a “flat metal blade” cannot be made of these materials so as to be claimed as a “metal blade” since for example carbon polymer and durable plastic comprise resin materials.
In regard to claims 15-22 and 24-27, these claims recite the same subject matter previously recited in claims 2-13 which also depend from claim 1.  It appears applicant intended for claims 15-27 to depend from claim 14, but as of now they improperly depend from claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 13, 14, 15, 21, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239.
In regard to claims 1 and 14, Campbell discloses a collapsible bait net comprising:  a flexible elastic blade/bar (12, 30) having two ends (opposing ends of 30 in Fig. 3) that are joined together to form a hoop; a fastening means (holes 32 receiving suitable fasteners 34, such as nuts and bolts) that joins the two ends of the flexible flat metal blade to form a closed hoop (see Fig. 4); a net made of mesh (14), having a bottom portion (bottom of 14) and a top portion (top portion of 14), which top portion has a diameter that is equal to the diameter of the hoop and which bottom portion has a diameter that is less than the diameter of the hoop (see Fig. 1), and extends into a conical shaped enclosed receptacle (see Fig. 1); and a hoop net assembly (see Fig. 1) that is formed by attaching the net to the hoop created by the joining of the two ends of the flexible flat metal blade; and three stabilizing cords (76), each separately attached to the flexible flat metal blade of the hoop net assembly and positioned equidistant from each other (see Fig. 1), and which cords converge at the center of the hoop net assembly (at 74); and a draw cord (72) that is attached to the three stabilizing cords at their point of convergence (74); and a mode of collapsing the hoop net assembly for ease of storage and transport without the disassembly of any of its components whereby:  a user holds the flexible flat blade of the hoop net assembly at the top by the fastening means and stabilizes the assembly at the bottom with one foot, then from the top, the user rotates the flexible flat metal blade to form a figure 8, creating two sections, a bottom section and a top section (see Fig. 10); then the user further rotates the top section to create two sections, a middle section and a new top section, resulting in a double figure 8 configuration (30 capable of being formed into a double figure 8 configuration due to its elastic properties; see Fig. 10); then the new top section is folded onto the middle section, which is then folded onto the bottom section to form three overlapping hoops (30 is capable of being folding a top section onto a middle section which is then folded onto a bottom section due its elastic properties; see Fig. 11); and the three hoops comprise the collapsed configuration of the bait net (see Fig. 11), but does not disclose the flexible flat blade/bar being metal.  Brosius disclose the flexible flat blade (3) being metal (spring steel) and having a mode of collapsing the hoop net assembly (see Figs. 2-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the flexible flat metal blade/bar of Brosius for the flexible flat elastic blade of Campbell in order to provide an alternative material for the flexible flat blade which has a greater strength while also having a mode of collapsing the hoop net assembly.  Campbell does not disclose six stabilizing cords.  Thomas discloses a fishing net with six stabilizing cords (21-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify collapsible bait net of Campbell such that the number of stabilizing cords is increased from three to six in view of Thomas in order to provide additional means for connecting the draw cord to the flexible flat blade so that in the event that one or a few cords break, the probability of the potential loss of the hoop net assembly is greatly reduced.  Campbell also does not disclose then the user further rotates the top section to create two sections, a middle section and a new top section, resulting in a double figure 8 configuration; then the new top section is folded onto the middle section, which is then folded onto the bottom section to form three overlapping hoops; and the three hoops comprise the collapsed configuration of the bait net.  Brosius discloses then the user further rotates the top section to create two sections, a middle section and a new top section, resulting in a double figure 8 configuration; then the new top section is folded onto the middle section, which is then folded onto the bottom section to form three overlapping hoops; and the three hoops comprise the collapsed configuration of the bait net (see Figs. 2-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mode of collapsing the hoop net assembly of Campbell such that then the user further rotates the top section to create two sections, a middle section and a new top section, resulting in a double figure 8 configuration; then the new top section is folded onto the middle section, which is then folded onto the bottom section to form three overlapping hoops; and the three hoops comprise the collapsed configuration of the bait net in view of Brosius in order to create 3 folded sections of the blade that have a smaller diameter than 2 folded sections of the blade so that the bait net may assume an even smaller and more compact configuration to facilitate transport and storage.
In regard to claims 2 and 15, whereby the fastener is comprised of nuts and bolts (34) whereby two or more holes (32) are drilled on each end of the flexible flat metal blade (30; see Fig. 3), which ends are arranged in a corresponding overlapping manner to facilitate the insertion of the bolts into and through the corresponding drilled holes and the nuts are fastened to the bolts to join the two ends of the flexible flat metal blade.
In regard to claims 8 and 21, Campbell and Brosius discloses whereby the flexible flat metal blade is made of metal alloy (spring steel of Brosius is an alloy that can withstand intense twisting and bending without becoming distorted; also steel is an alloy of iron with low amounts of carbon).
In regard to claims 13 and 27, Campbell, Brosius, and Thomas that the strip (30 of Campbell) with an aspect ratio of height to thickness of at least 2:1 is satisfactory, an aspect ratio in the range of 3:1 to 6:1 is desirable, and an aspect ratio of about 4:1 preferred, but do not disclose whereby the flexible flat metal blade/bar has a length of 4 inches or greater, a width of 5 mm or greater, and a thickness of 0.5 mm or greater.  It would have been an obvious matter of design choice before the effective filing date of the invention to design the flexible flat metal blade/bar such that it has a length of 4 inches or greater, a width of 5 mm or greater, and a thickness of 0.5 mm or greater since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the blade/bar of Campbell, Brosius, and Thomas would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the blade/bar to have a certain length, width, and thickness according to the size of fish to be caught with the net.
In regard to claim 23, Campbell disclose hereby the flexible flat bar (30 is elastic) is made of durable plastic (nylon; see col. 3, line 48).
Claim(s) 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Fromm 956,803.
Campbell, Brosius and Thomas do not disclose whereby the fastener is a rivet system.  Fromm discloses a flexible flat metal blade (2, 3) with two sections (2, 3) that are united with a rivet (4) and wherein a plate (7) is secured to one of the sections (2) via suitable rivets (6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the rivet system of Fromm for the nuts and bolts of Campbell, Brosius, and Thomas in order to provide an alternative fastener system that merely requires penetration and peening of the fastener to attach the ends of the flexible flat blade versus the manual dexterity of the user which is required to thread the nuts onto the bolts of Campbell.
Claim(s) 4-5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Hetzner 2008/0156715.
In regard to claims 4-5 and 17-18, Campbell, Brosius, and Thomas do not disclose whereby the two ends of the flexible flat metal blade/bar are fastened together by gluing or welding.  Hetzner discloses a net comprising a top stem assembly (40) wherein a butted joint assembly of two rectangular or planar frame end pieces (of 31 in Fig. 3) can be joined by welding, adhesive or other technology and fitted within the second joint portion (43a; see para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gluing or welding of Hetzner for the nuts and bolts of Campbell, Brosius, and Thomas in order to provide an alternative fastening means which is equally acceptable for joining two ends of a flat blade together without the need for alignment of mechanical nut and bolt fasteners and which will not loosen over time with repeated usage unlike the nuts and bolts of Campbell.
Claim(s) 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Philbrook 7,610,716 or Campbell 2002/0139032.
Campbell, Brosius, and Thomas do not disclose whereby the flexible flat metal blade/bar is made of 17-20 4 PH Stainless Steel.  Philbrook and Campbell discloses a flexible flat metal blade is made of stainless steel (21-22 of steel wire ropes; see col. 3, lines 4-14 OR see para. 0022).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the stainless steel of Philbrook or Campbell for the spring steel of Campbell, Brosius, and Thomas in order to provide an alternative material which is corrosion resistant and has the desired strength to withstand repeated usage.
Claim(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Wilson 2005/0262754.
Campbell, Brosius, and Thomas do not disclose whereby the flexible flat metal blade/bar is made of 1070 rated carbon steel.  Wilson discloses a retainer (100) and retainer band (120) formed of relatively lightweight corrosion resistant materials such as aluminum, stainless steel, coated carbon steel (see para. 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the carbon steel of Wilson for the spring steel of Campbell, Brosius, and Thomas in order to provide an alternative material which is lightweight and has the desired strength to withstand repeated usage.
Claim(s) 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Campbell 2002/0139032 or van Aalst 2010/0101618.
Campbell, Brosius, and Thomas do not disclose whereby the flexible flat metal blade/bar is made of carbon fiber.  Campbell and van Aalst disclose whereby the flexible flat blade is made of carbon fiber (see para. 0022 OR see para. 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the carbon fiber of Campbell or van Aalst for the spring steel of Campbell, Brosius, and Thomas in order to provide an alternative material which is lightweight and has the desired strength to withstand repeated usage when folded into the collapsed mode.
Claim(s) 9-11, 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Shinner et al. 6,325,086.
Campbell, Brosius, and Thomas do not disclose whereby the flexible flat metal blade/bar is made of carbon polymer or carbon fiber or epoxy.  Shinner et al. disclose whereby the flexible flat blade is made of carbon polymer (80% by weight glass fibre or carbon fibers and 20% by weight epoxy resin; see col. 3, lines 20-24 & lines 52-53), carbon fiber (see col. 3, lines 20-24) or epoxy (see abstract & col. 3, lines 47-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the carbon polymer, carbon fiber, or epoxy of Shinner et al. for the spring steel of Campbell, Brosius, and Thomas in order to provide an alternative material which is lightweight and has the desired strength to withstand repeated usage when folded into the collapsed mode.
Claim(s) 12, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell 6,705,039 in view of Brosius 2,814,899 and Thomas 6,065,239 as applied to claim 1 above, and further in view of Heimbrock et al. 6,662,488.
Campbell, Brosius, and Thomas do not disclose whereby the flexible flat metal blade/bar is made of fiberglass.  Heimbrock et al. disclose whereby the flexible flat blade is made of fiberglass (see col. 2, lines 41-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the fiberglass of Heimbrock et al. for the spring steel of Campbell, Brosius, and Thomas in order to provide an alternative material which is lightweight and has the desired strength to withstand repeated usage when folded into the collapsed mode.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA